Citation Nr: 9930513	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-45 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
14, 1994 for an award of service connection for PTSD.

3.  Entitlement to service connection for residuals neck and 
back injury.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for vocal cord injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1942 to 
October 1947 and from February 1951 to October 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Buffalo Regional 
Office (RO) rating decisions which in September 1995 granted 
service connection for PTSD effective November 14, 1994, the 
date of initial PTSD diagnosis (a 100 percent rating was 
assigned for the period November 14 through December 1994 
based on VA hospitalization in excess of 21 days due to 
service-connected disability, and a 50 rating became 
effective January 1, 1995), in October 1994 denied service 
connection for a back disability, and in October 1996 denied 
entitlement to compensation under 38 U.S.C.A. § 1151.  During 
the course of the appeal, the veteran relocated to Virginia, 
and his claims file was transferred to the Roanoke RO which 
retained jurisdiction over the case.  

At his August 1999 hearing, the veteran raised a claim of 
total disability rating based on individual unemployability 
due to service-connected disability.  As this matter has not 
yet been adjudicated, it is not in appellate status, but 
remains pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).

Appellate consideration of entitlement to an initial rating 
in excess of 50 percent for PTSD, service connection for neck 
and back disabilities, and entitlement to compensation under 
38 U.S.C.A. § 1151 is held in abeyance pending completion of 
the development requested in the remand below.


FINDINGS OF FACT

1.  PTSD was initially diagnosed during VA hospitalization 
from November 14 to December 9, 1994.

2.  The veteran's original claim of service connection for 
PTSD was received by the RO on November 21, 1994.  

3.  By September 1995 rating decision, the RO granted service 
connection for PTSD, effective from November 14, 1994, the 
date entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 14, 
1994 for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran's claim is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  In this regard, the Board 
notes that all available pertinent records have been obtained 
and associated with the claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  An effective date 
from the day following the date of separation from service or 
the date entitlement arose is authorized if the claim is 
received within one year of separation from service, 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  Under some circumstances, the date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1) 
(1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

The record reveals that the veteran was separated from 
service in October 1954.  He initially filed a claim of 
service connection for PTSD on November 21, 1994 (wherein he 
indicated that he was hospitalized at a VA facility due to 
PTSD).  

VA and private medical records from October 1980 to April 
1998 reveal frequent inpatient and outpatient treatment 
associated with various symptoms and illnesses.  In March 
1994, a psychological evaluation and clinical studies were 
performed to determine whether a diagnosis of PTSD was 
warranted based on the veteran's history and contemporaneous 
symptomatology; on examination, it was indicated that there 
was no evidence of significant PTSD symptomatology although 
he may have restless nights and nightmares.  He was 
hospitalized at a VA facility from June to September 1994 due 
to prostate cancer; during hospitalization, it was indicated 
that he was seen by the PTSD team for PTSD throughout his 
hospitalization.  From November 14 to December 9, 1994, he 
was hospitalized at a VA facility for symptoms including 
stress and flashbacks from his wartime service.  During 
hospitalization, PTSD was diagnosed.  He received 
intermittent PTSD treatment and underwent several psychiatric 
examinations and evaluations since the disorder was initially 
diagnosed in November 1994.

The entire body of evidence before the Board, as discussed 
above, clearly shows that the veteran was separated from 
active service in October 1954, 40 years prior to the filing 
of his claim of service connection for PTSD in November 1994.  
Consequently, under the applicable provisions discussed 
above, he is not entitled to an effective date relative to 
the grant of service connection for PTSD prior to November 
21, 1994, the date of receipt of his claim, notwithstanding 
his contention that his PTSD related back to traumatic, 
combat-related experiences he witnessed during World War II 
and Korean conflict service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

The RO awarded service connection for PTSD, effective 
November 14, 1994, the date of his admission to a VA 
hospital, during the course of which PTSD was initially 
diagnosed; such was the earliest date on which a clear 
diagnosis of PTSD was indicated (although PTSD examination 
and treatment were performed prior to November 14, 1994, as 
discussed above, the disorder was not diagnosed until 
hospital admission on November 14, 1994).  In view of the 
foregoing, it is clear that the veteran has been awarded the 
earliest effective date provided by law; although his claim 
was received on November 21, 1994, service connection for 
PTSD was awarded from the date of initial medical diagnosis 
of the disorder during VA hospitalization beginning on 
November 14, 1994.  As the applicable law and regulations are 
clear as to the issue at hand, the Board concludes that the 
veteran's claim for an earlier effective date for service 
connection for PTSD must be denied.


ORDER

An effective date earlier than November 14, 1994 for an award 
of service connection for PTSD is denied.


REMAND

As noted above, service connection for a back disability was 
denied by RO rating decision in October 1994; however, in 
December 1994, the veteran submitted to the RO a letter which 
may be reasonably construed as constituting a notice of 
disagreement (NOD) with regard to the October 1994 denial of 
the aforementioned issue.  See 38 C.F.R. § 20.201 (1999).  
Similarly, his claim of entitlement to benefits under 
38 U.S.C.A. § 1151 for vocal cord injury was denied by RO 
rating decision in October 1996, and a timely NOD was 
received in October 1997.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him a 
statement of the case (SOC) addressing the aforementioned 
issues.  See Holland v. Brown, 10 Vet. App. 433, 436 (1997) 
(vacating Board decision and remanding matter when VA failed 
to issue a SOC after claimant submitted timely NOD).  Thus, 
as no SOC appears to have been issued, the claims of service 
connection for back and neck disabilities and entitlement to 
VA compensation under 38 U.S.C.A. § 1151 for vocal cord 
injury remain pending in appellate status, see 38 C.F.R. 
§ 3.160(c) (1999), and require further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see 
also Manlincon v. West, 
12 Vet. App. 238 (1999).

With regard to the claim of a rating in excess of 50 percent 
for the service-connected PTSD, the most recent VA 
psychiatric examination was performed in September 1997.  
Although the examiner addressed the veteran's pertinent 
history giving rise to the onset of his PTSD and 
contemporaneous symptomatology describing, in general terms, 
his employment, social, and medical history, it is not clear 
what impact do his PTSD symptoms have on his ability to 
obtain or retain employment or his ability to function in 
social settings.  

At a Board hearing in August 1999, the veteran and his 
daughter testified, essentially, that the September 1997 VA 
psychiatric examination report did not adequately address the 
impact his PTSD had on his ability to function in employment 
and social settings; his daughter testified that his ability 
to function in daily life was significantly impaired by his 
PTSD symptoms including irritability, anger (including toward 
close relatives), and social isolation.  

At the August 1999 hearing, the veteran testified that he 
lived an isolated and withdrawn life and was only able to 
relate to people who had similar experiences as he did 
(combat service), noting that he often became irritable and 
angry without any particular reason.  He suggested that he 
had a number of friends and lived by himself by choice, 
blaming himself for all the misfortunes that happened to him 
over the years.  However, he was unable to name any close 
friends or people with whom he had a longstanding, ongoing 
relationship (social or otherwise), appearing to minimize the 
impact his symptoms had on his daily life and functioning.

The Board notes that, on VA psychiatric examination in 
September 1997, the examiner indicated that the veteran did 
not meet the full diagnostic criteria for PTSD because he did 
not exhibit "avoidance symptoms" (the veteran reported that 
he liked to share his experiences with his friends from 
service and did not particularly avoid watching or reading 
materials reminding him of the war).  

The entirety of the evidence of record, including the 
September 1997 VA psychiatric examination report and the 
August 1999 hearing testimony, suggests that the severity of 
his PTSD symptoms may have intensified in the recent past, 
and that he may be minimizing the severity of at least some 
of his pertinent symptomatology; to that effect, his 
accredited representative requested in August 1999, that the 
case be remanded for a thorough, contemporaneous VA 
psychiatric examination to assess the severity of his PTSD, 
and to provide a more complete picture relative to his 
ability to function in employment and social settings.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Such a claim for increased rating (averring 
increased disability) is generally well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Thus, the Board 
concludes that a thorough, contemporaneous evaluation of the 
service-connected PTSD is now warranted.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the remaining claims are REMANDED for the 
following action:

1.  If the RO has not already done so, 
it should issue a SOC to the veteran and 
his representative, addressing the 
issues of entitlement to service 
connection for back and neck 
disabilities, and entitlement to 
benefits under the provisions of 
38 U.S.C.A. § 1151 for vocal cord 
injury, and including citation to all 
relevant law and regulation pertinent to 
the claims.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issues be returned to the Board for 
further appellate consideration.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected PTSD since 
April 1998.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and added to the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The examination report should include a 
complete description of the veteran's 
symptoms, clinical findings, and 
functional impairment associated with 
his service-connected PTSD; all 
indicated studies should be done.  The 
examiner should identify the severity of 
the functional impairment associated 
with the veteran's service-connected 
PTSD, particularly as it affects his 
industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning score and explain the 
meaning of the numerical score assigned, 
in compliance with Thurber v. Brown, 5 
Vet. App. 119 (1993).  The examiner 
should also comment on how the veteran's 
PTSD affects his industrial 
adaptability.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals






